Matter of Alarcon (2017 NY Slip Op 05718)





Matter of Alarcon


2017 NY Slip Op 05718


Decided on July 19, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 19, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
BETSY BARROS, JJ.


2007-08163	ONMOTION FOR REINSTATEMENT

[*1]In the Matter of Randi E. Alarcon, admitted as Randi Elaine Alarcon, a disbarred attorney. 


(Attorney Registration No. 4038378)
 

DECISION & ORDER
Motion by Randi E. Alarcon for reinstatement to the Bar as an attorney and counselor-at-law. Ms. Alarcon was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on June 26, 2002, under the name Randi Elaine Alarcon. By opinion and order of this Court dated August 12, 2008, Ms. Alarcon was disbarred based on her conviction of a felony and her name was stricken from the roll of attorneys and counselors-at-law, effective October 4, 2007 (see Matter of Alarcon, 54 AD3d 101). By decision and order on motion of this Court dated July 13, 2016, Ms. Alarcon's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on her character and general fitness to practice law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Randi Elaine Alarcon is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Randi Elaine Alarcon to the roll of attorneys and counselors-at-law.
ENG, P.J., MASTRO, RIVERA, DILLON and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court